Citation Nr: 1609065	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-27 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with depression.  

2.  Entitlement to service connection for residuals of frostbite.  

3.  Entitlement to service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2008 (psychiatric disorder) and October 2010 (residuals of frostbite and left knee condition) rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 Board hearing, a transcript of this hearing is of record.  

This appeal was originally before the Board in June 2014.  The requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  There has been no demonstration by the evidence of record that the Veteran had a psychiatric disorder, to include bipolar disorder with depression, which was present during active service, manifested within one year of discharge from service, or developed as a result of any incident during service.  

2.  There has been no demonstration by the evidence of record that the Veteran had frostbite residuals, which were present during active service or developed as a result of an in-service event or injury.  
3.  There has been no demonstration by the evidence of record that the Veteran had a left knee condition which was present during active service or developed as a result of an in-service event or injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include bipolar disorder with depression, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
  
2.  The criteria for service connection for residuals of frostbite have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided in July 2008 (psychiatric disorder) and June 2010 (frostbite and left knee condition) letters.  

With regard to the duty to assist, the claims file includes service treatment records (STRs), private treatment records, and the statements of the Veteran in support of his claims.  The Veteran's attorney indicated in a March 2014 Board hearing that there may be outstanding STRs.  The original request for the Veteran's STRs received a negative response in July 2010 and the Veteran was provided proper notice by letter in July 2010 and given the opportunity to supplement the record with additional documents in place of the STRs.  However, the Veteran's STRs were eventually received in January 2015.  Specifically, the Veteran's DD Form 214, enlistment examination and statement of medical condition forms were received.  Therefore the Veteran's STRs have been obtained.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

VA has not obtained medical opinions on any of the claims, but the Board finds that obtaining opinions is not necessary in this case.  As will be discussed in further detail below, the credible evidence does not establish that the Veteran suffered an event or injury in service or had a disease or symptoms within an applicable presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  All available evidence that could substantiate the claims has been obtained.

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Psychiatric Disorder 

The Veteran contends that his current psychiatric disorder was caused or aggravated by his active service.  Specifically, he contends that he became depressed following service.  For the reasons that follow, the Board finds that the probative evidence of record reflects that the Veteran's psychiatric disorder was not caused or aggravated by his service.  

The Veteran's service treatment records did not reflect reports of psychiatric treatment.  The Veteran's January 1977 enlistment examination and report of medical history did not include any psychiatric complaints.  The Veteran's November 1977 statement of medical condition, completed at separation, indicated that his medical condition had not changed since his January 1977 enlistment examination, indicating that the Veteran continued to have no psychiatric complaints.

Post-service VA treatment records reflected a current psychiatric diagnoses.  The Veteran was granted SSA benefits based on a psychiatric diagnosis.  Additionally, a March 2001 VA treatment record indicated that the Veteran reported experiencing a nervous breakdown in 1991.  

Private medical records revealed treatment for a psychiatric disorder.  A September 2003 private medical record noted treatment began in 2001 and listed a diagnosis of schizophrenia, paranoid type.  A November 2009 private disability evaluation indicated that the Veteran reported seeing a psychiatrist for one year beginning in 2008.  

First, when analyzing the claim on appeal, the Board finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from psychosis within one year of separation from service.  38 C.F.R. § 3.307, 3.309.  The Veteran's STRs contained no psychiatric complaints.  The Veteran provided lay testimony regarding the onset of his psychiatric disorder.  In a June 2005 VA Form 21-526 Application for Compensation and/or Pension the Veteran indicated his psychiatric condition began in April 1988, and he was hospitalized for it most recently in 1994.  The Veteran indicated in a November 2007 VA Form 21-526 that his psychiatric disorder began in October 1988 and that he was hospitalized for it in October 1988.  In a May 2008 VA Form 21-526 the Veteran indicated that his psychiatric disorder began in 1978-1979 and he sought treatment for it in 1980-1984.  A May 2008 VA treatment record indicated that the Veteran reported depressed mood on and off "for the last 10 years, also since he was [discharged] from the military."  November 2011 private medical records from the Florida Medical Center Emergency Department indicated that the Veteran was unable to provide an onset date for his psychiatric symptoms because he was a "poor historian."  In a March 2014 Board hearing the Veteran testified, when asked of the onset of his psychiatric symptoms, "That was sort of, like, afterwards, you know...I got sort of depressed afterwards."  The Veteran indicated he did not get psychiatric treatment until 1994.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a psychiatric disability, which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to nexus between his current psychiatric disorder and his active service is not competent evidence. 
Additionally, the Board does not find the Veteran to be credible.  In weighing credibility, VA may consider inconsistent statements provided by the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran provided inconsistent statements regarding the onset of his psychiatric condition indicating throughout the pendency of the appeal that his symptoms began in 1978, 1979, 1988, and at the March 2014 Board hearing the Veteran did not provide a specific onset date.  Thus, the Board finds, due to his inconsistent statements the Veteran is not credible.  Additionally, the Veteran has been noted to be a poor historian by medical professionals in a November 2011 private medical record and a January 2014 VA treatment record.  Thus, the Veteran's lay testimony is not credible evidence as to the onset of his psychiatric disorder.           
  
The competent credible medical evidence of record first indicated a diagnosis of a psychiatric disorder was in 2001, over 20 years after separation from service.  Thus, the probative evidence of record failed to demonstrate a diagnosis of a psychosis in service or one year following service.

Additionally, there is no evidence of a chronic disease in service, as a psychosis was not diagnosed in service, as stated above; the Veteran's STRs were negative for psychiatric complaints at separation.

Next, the Board finds that the weight of the credible and competent evidence is against the Veteran's claim that his current psychiatric disorder was caused or aggravated by his service.  The Veteran indicated in a March 2014 Board hearing that he became depressed sometime after service.  As discussed above the Board has found the Veteran not credible, and therefore his statements are not credible evidence in favor of his claim.  The medical evidence of record does not contain any indication that the Veteran's current psychiatric disorder was caused or aggravated by service. 

The only positive nexus opinion comes from the Veteran's private treatment provider.  The Veteran submitted a November 2009 residual functional capacity questionnaire completed by the Veteran's private treatment provider, A.C.F., ARNP (advanced registered nurse practitioner).  A.C.F. noted a current diagnosis of chronic obstructive pulmonary disease, schizophrenia, and hepatitis C.  A.C.F. indicated that it was more than likely that "the current diagnosis and symptoms listed in this assessment a direct result of the [Veteran's] military service" and "the diagnosis [is] secondary to a current diagnosed illness, injury or disease that is directly related to the [Veteran's] military service."  A.C.F. did not indicate which of the above listed current diagnoses she was referring to when stating it was directly related to the Veteran's military service, nor did the treatment provider specify which diagnoses she was indicating were secondary to which currently diagnosed illness.  Additionally, A.C.F. failed to provide a rationale for reaching this conclusion.  Therefore, the positive nexus opinion is inadequate as it lacked specificity and failed to provide a rationale.  

In March 2011 A.C.F. filled out another residual functional capacity questionnaire.  A.C.F. noted current diagnoses of chronic obstructive pulmonary disease, left knee arthralgia, hypertension, schizophrenia, and hepatitis C.  A.C.F. again indicated that the current diagnoses and symptoms listed were both a direct result of the Veteran's military service and secondary to a current diagnosed illness.  A.C.F again failed to specifically state which diagnoses and symptoms she was referencing, and the failed to provide an adequate rationale.  Thus, the March 2011 positive nexus opinion is also inadequate, for lack of specificity and an inadequate rationale.  

Neither the November 2009 nor March 2011 positive nexus opinions are probative evidence in support of the Veteran's claim.  Thus, there is no probative evidence of record which supports a claim of a psychiatric disorder in service.     

With regard to continuity of symptoms since service, the only evidence supporting continuity of symptoms since service is the Veteran's lay testimony, which the Board has already determined not credible.  

In sum, the service records do not show chronic psychosis or psychiatric disability in service; the post-service medical evidence of record does not demonstrate a continuity of symptoms; and therefore there is no suggestion of nexus between the Veteran's current psychiatric disorder and the Veteran's active service.  The Board therefore concludes that the preponderance of the evidence is against the claim for an acquired psychiatric disorder and it is denied.  38 U.S.C.A. § 5107(b).

IV.  Residuals of Frostbite 

The Veteran indicated that he incurred frostbite while in active service, which has caused residual conditions.  In a March 2014 Board hearing, the Veteran indicated that while in White Sands, New Mexico, his socks got wet, which lead to frostbite.  The Veteran indicated that he did not seek treatment for frostbite while in service because it did not "take effect until afterwards."  For the reasons that follow, the Board finds that there is no probative evidence of record, which supports a finding of an in-service injury.  In an April 2015 statement the Veteran also indicated that his feet had become completely numb since his in-service injury.       

The Veteran's service treatment records do not show complaints of frostbite or foot pain.  The Veteran's January 1977 enlistment examination and report of medical history did not include any complaints of a foot condition.  The Veteran's November 1977 statement of medical condition completed at separation indicated that his health had not changed since his January 1977 enlistment examination.  Thus, indicating that the Veteran did not have any complaints of frostbite or a foot condition.

The Veteran's post-service VA treatment records show the Veteran reported a history of frostbite.  In a March 2011 VA treatment record the Veteran reported a history of frostbite that affected both feet beginning in 1977, including callouses and scaling.  A January 2014 VA treatment record noted that when asked about a mass on his right foot that was noted at his last visit, the Veteran indicated that there was no mass on his right foot.  The VA treatment provider stated, "he is a poor historian, at the moment relates no complaints of a mass R foot, only a distant [history] of frostbite."  

The Veteran's private treatment records and records provided by SSA are silent as to complaints of frostbite residuals.  

The only evidence of record indicating an in-service injury of frostbite is the Veteran's lay testimony.  As noted above the Board has found the Veteran not credible.  Specifically, the Veteran has been noted as a poor historian in a November 2011 private medical record and a January 2014 VA treatment record.  The Veteran did not report the frostbite incident at his separation from service.  The evidence of record indicates the first time the Veteran reported his frostbite injury was in 2011, over 20 years following separation from service.  The Board notes that because memory hinges on recencey earlier statements are generally more trustworthy than later ones.  Curry v. Brown, 7 Vet. App. 59 (1994).  The more contemporaneous the evidence the greater credibility, and therefore the greater probative value that can be attached to the evidence, especially when weighed against later dated statements generated for pecuniary purposes.  Id.  Thus, as the Veteran's statements come over 20 years after the alleged injury, and are for a pecuniary purpose, they are not credible and therefore have little probative value.  Thus, the Veteran's statements are not probative evidence in support of his claim.    

Because there is no probative evidence of record indicating an in-service injury, it is unnecessary to provide the Veteran with a VA examination to determine nexus. 

In sum, the evidence of record does not show an in-service event or injury causing frostbite, and therefore there is no suggestion of nexus between the Veteran's current foot conditions and the Veteran's active service.  The Board therefore concludes that the preponderance of the evidence is against the claim for service connection for frostbite residuals and it is denied.  38 U.S.C.A. § 5107(b).

V.  Left Knee Condition 

The Veteran contends he is entitled to service connection for a left knee injury he sustained while in active service.  

The Veterans STRs are silent as to a left knee injury.  The Veteran's January 1977 enlistment examination and report of medical history did not include any complaints of a knee condition.  The Veteran's November 1977 Statement of Medical Condition filled out at separation, indicated that his health had not changed since his January 1977 enlistment examination, indicating that the Veteran did not have any complaints of a knee condition at separation.
  
The Veteran's post-service VA treatment records include limited notations of a left knee condition.  A March 2011 VA treatment record indicated that the Veteran reported a history of a left knee injury in the 1970's while in the military and current knee pain.  A March 2011 VA x-ray of the Veteran's knees showed normal results.  

The Veteran's private treatment records contained indications of a left knee condition.  A March 2011 treatment record from the Florida Medical Center Emergency Department noted that exercise is limited by left knee pain.  As noted above, in March 2011 the Veteran's private treatment provider A.C.F. completed a residual functional capacity questionnaire.  A.C.F. noted current diagnoses of chronic obstructive pulmonary disease, left knee arthralgia, hypertension, schizophrenia, and hepatitis C.  A.C.F. indicated that the current diagnoses and symptoms listed were both a direct result of the Veteran's military service and secondary to a current diagnosed illness.  The Board affords A.C.F.'s opinion no probative value because A.C.F did not indicate which diagnoses and symptoms she was referencing, and failed to provide an adequate rationale.  

The Veteran provided lay testimony regarding his left knee condition.  At the March 2014 Board hearing the Veteran testified that he hit his knee while in training and it had continued to hurt since then.  In an April 2015 statement the Veteran indicated that he had been diagnosed with left knee arthralgia which he believed to be a result of his left knee injury in service.  

As noted above the Board has found the Veteran not credible.  He has been noted as a poor historian by a November 2011 private treatment record and a January 2014 VA treatment record.  Additionally, while the Veteran indicated he did not report his injury during active service because he did not think he was that hurt, the Board is able to consider contemporaneous medical records when considering credibility.  The Veteran's November 1977 statement of condition did not note any knee condition, and the evidence of record indicated that the Veteran did not report the in-service injury until March 2011.  Because memory hinges on recencey earlier statements are generally more trustworthy than later ones.  Curry, supra.  The more contemporaneous the evidence the greater credibility, and therefore the greater probative value that can be attached to the evidence, especially when weighed against later dated statements generated for pecuniary purposes.  Id.  Thus, as the Veteran's statements come over 20 years after the alleged injury and are for a pecuniary purpose they are not credible and therefore have little probative value.  Thus the Board finds the Veteran's testimony is not probative evidence in support of his claim.

The Veteran has not provided any probative evidence indicating an in-service injury occurred.  Because there is no probative evidence of record indicating an in-service injury, it is unnecessary to provide the Veteran with a VA examination to determine a nexus between his current knee conditions to an in-service injury. 

Additionally, there is no probative evidence which shows a nexus between an in-service event or injury and the Veteran's current left knee condition.  The specific issue in this case, however, whether there is a nexus between the Veteran's in service left knee injury and his current left knee condition, falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1377.  The Veteran is competent to testify as to observable symptoms, but his opinion as to a specific diagnosis or a nexus between his left knee arthralgia and his active service is not competent evidence.  The Veteran did provide a positive nexus opinion from his private treatment provider linking his active service to his current knee condition.  As noted above this March 2011 positive nexus opinion is inadequate as the treatment provider failed to specifically state which diagnoses and symptoms she is referencing when indicating the Veteran's condition is both directly related to active service, and secondarily related to service on the basis of another service connected condition.  Additionally, the treatment provider failed to provide a rationale.  Thus, the March 2011 positive nexus opinion is inadequate.  

In sum, the evidence of record does not show an in-service event or injury causing a left knee condition, and therefore there is no suggestion of nexus between the Veteran's current left knee condition and the Veteran's active service.  The Board therefore concludes that the preponderance of the evidence is against the claim for service connection for a left knee condition and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with depression, is denied.  

Entitlement to service connection for residuals of frostbite is denied.  

Entitlement to service connection for a left knee condition is denied.    



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


